          Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                   )
                                          )
         Plaintiff,                       )
                                          )
vs.                                       )       No. _______________
                                          )
C. DANIEL HASSELL, in his                 )
official capacity as                      )
SECRETARY OF REVENUE,                     )
DEPARTMENT OF REVENUE,                    )
                                          )
         Defendant.                       )


                      Complaint for Declaratory and Injunctive Relief


                                 Introductory Statement

      1. The Online Merchants Guild (“the Guild”), a trade association for e-

         commerce merchants, brings this action to challenge violations of federal

         constitutional and statutory law by the Pennsylvania Department of Revenue

         under the control of C. Daniel Hassell, Secretary of Revenue.

      2. The backstory is the DOR’s favoritism toward Amazon, which resulted in a

         nine- or ten-figure subsidy to Amazon over much of the last decade.

         Specifically, the DOR declined to make Amazon collect sales taxes on the

         vast majority of its sales, which allowed Amazon to charge artificially lower

         prices and thereby capture market share. As the House Antitrust


                                              1
         Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 2 of 23




       Subcommittee concluded after a sixteen-month investigation, “Amazon

       expanded its market power through avoiding taxes [and] extracting state

       subsidies.”1

    3. The particular subsidy at issue here occurred while Pennsylvania officials

       were otherwise giving and offering Amazon billions to entice the company

       to develop projects like “HQ2” in the Commonwealth.2

    4. If that is as far as it went, it might just be bad public policy for the

       Commonwealth, but would not necessarily have required this lawsuit.

       However, the DOR has recently begun targeting the Guild’s members in

       preparation to demand that they pay Amazon’s back taxes. The same thing is

       playing out across the country as state tax authorities seek to dig out of

       similar budget holes, while maintaining a friendly relationship with Amazon,

       by demanding that Amazon’s suppliers—small, politically weak suppliers

       like the Guild’s members—pay for taxes those regulators let Amazon refuse

       to collect. That revenue strategy violates a number of federal laws, ranging

       from the Due Process Clause to the Commerce Clause to the Internet Tax

       Freedom Act.


1
  U.S. House of Representatives, Committee on the Judiciary, Subcommittee on
Antitrust, Commercial and Administrative Law, “Investigation of Competition in
Digital Markets: Majority Staff Report and Recommendations” at 261,
https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf.
2
  See infra nn. 15–17.

                                             2
         Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 3 of 23




    5. Despite the breadth of the overall issues, this case challenges discrete

       aspects of the DOR’s actions. Chiefly, the DOR’s recent demand that the

       Guild’s non-resident members register with the DOR, and the DOR’s

       position that the department can summarily declare that non-residents are

       somehow turned into quasi-residents by Amazon’s decision to store goods

       they supplied in Amazon’s Pennsylvania warehouses, which the DOR in

       turn contends makes the Guild’s members ineligible for the protection of

       federal law.

                                     Background

    6. Like many trends, this one seems to have begun in California—as

       journalism by The Philadelphia Inquirer exposed. In November 2019, The

       Inquirer reported that a “36-year-old Bucks County resident recently

       received a jaw-dropping notice from California that he could owe as much

       as $1.6 million for sales tax that he didn’t collect from consumers who

       bought his goods through Amazon.”3 The Bucks County resident, Guild

       member Brian Freifelder, is a third-party merchant on Amazon who supplies

       Amazon’s Fulfilled by Amazon (“FBA”) program. The vast majority of



3
 Harold Brubaker, “California Hits Philly-Area Amazon Seller with $1.6 Million
Sales-Tax Bill,” The Philadelphia Inquirer (November 5, 2019),
https://www.inquirer.com/business/california-sales-tax-amazon-seller-
philadelphia-business-20191105.html.

                                           3
        Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 4 of 23




       items Amazon sells are sourced from third-party merchants who supply the

       FBA program.

    7. Freifelder was one of “hundreds of thousands” of FBA suppliers informed

       by the California Department of Tax and Fee Administration that they

       should have been collecting taxes on Amazon’s sales to California residents

       as far back as 2012.4

    8. As Freifelder put it, California’s demand was “absurd.”5 He explained: “I

       haven’t sold enough inventory over time to warrant a tax bill like that. You

       could take every sale I’ve ever done. You could take the biggest sellers on

       Amazon, and I don’t think they would have a bill like that.”6

    9. While The Inquirer reported on California, a broadly similar pattern was

       unfolding in The Inquirer’s backyard. Guild members are now receiving

       letters from the Pennsylvania DOR claiming that they “may have a physical

       presence in the Commonwealth and may be subject to Pennsylvania’s

       income and sales tax laws . . . .”7 Their purported physical presence is based

       on Amazon’s unilateral decision to store FBA inventory in fulfilment centers

       located in Pennsylvania. The DOR letters threaten back taxes “starting with



4
  Id.
5
  Id.
6
  Id.
7
  Declaration of Regan Blee (Exhibit 1); Declaration of J. Scott Moody (Exhibit 2).

                                          4
    Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 5 of 23




   the date that property was first located within the state.” The DOR also

   threatens monetary penalties. As explained below, the DOR’s positions are

   contrary to federal law.

                          Jurisdiction and Venue

10. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331

   because this case arises under the Constitution and laws of the United states,

   including the Due Process Clause, the Commerce Clause, and the Internet

   Tax Freedom Act.

11. The Court has personal jurisdiction over defendant Hassell and the agency

   he leads, DOR, which is headquartered in Harrisburg, Pennsylvania. The

   Online Merchants Guild submits to the personal jurisdiction of this Court for

   purposes of this action.

12. Venue is proper under 28 U.S.C. § 1391 because defendant Hassell and his

   agency reside in Harrisburg and a “substantial part of the events or

   omissions giving rise to the claim occurred” within this District.

13. The Tax Injunction Act, 28 U.S.C. § 1341, does not preclude this Court’s

   exercise of jurisdiction because, inter alia, the Guild challenges provisions

   and conduct outside the scope of the TIA’s putative jurisdiction-stripping

   provisions.




                                      5
          Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 6 of 23




                                 Parties and Standing

     14. The Online Merchants Guild is a trade association for online merchants.8

         The Guild’s purpose is to advocate for a free and fairly regulated online

         marketplace, and for the interests of online merchants. The Guild provides a

         common voice for the diverse group of merchants who supply Amazon’s

         store and other online stores. The Guild’s membership, which numbers in

         the hundreds, is almost entirely comprised of small and micro-businesses

         that members have built from scratch. Many of the Guild’s members are true

         kitchen-table enterprises. Often, e-commerce provides the Guild’s members

         a means of earning self-sufficiency despite disadvantages and setbacks. The

         Online Merchants Guild is a resident of Wyoming.

     15. The Online Merchants Guild has standing in its own right because the

         organization has been forced to divert its resources to address the impacts of

         the challenged DOR conduct, as set forth in greater detail in the declaration

         of Paul S. Rafelson, the Guild’s Executive Director.9

     16. The Online Merchants Guild also has standing on behalf of its members,

         who are or may be affected by the DOR conduct challenged herein. The

         Guild’s members would have standing in their own right because they have



8
    See Declaration of Paul S. Rafelson (Exhibit 3).
9
    See id.

                                            6
         Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 7 of 23




        been or may be subject to DOR’s challenged conduct. The interests the

        Guild seeks to represent are germane to the organization’s purpose set forth

        above. This lawsuit will not necessarily require the participation of the

        Guild’s members as plaintiffs.

     17. Defendant Hassell is the Secretary of Revenue of DOR, which is the

        Pennsylvania state agency responsible for collection of sales, use, and

        income tax. Defendant Hassell and DOR are residents of Pennsylvania.

                                 Factual Allegations

                              Amazon’s FBA Program

     18. The Guild’s members include hundreds of online merchants who participate

        in the interstate e-commerce market. For many of the Guild’s members,

        Amazon’s store is the dominant, if not exclusive, means by which they

        participate in interstate e-commerce. Amazon’s importance to e-commerce,

        and small business e-commerce in particular, cannot be overstated.

        According to some reports, Amazon has nearly half of the entire e-

        commerce market in the U.S.10 Amazon’s closest “competitor,” the

        behemoth Walmart, has less than 10% of that market.11 Amazon’s role in



10
   See, e.g., Wayne Duggan, “Latest E-Commerce Market Share Numbers
Highlight Amazon’s Dominance,” Yahoo! Finance (Feb. 4, 2020),
https://finance.yahoo.com/news/latest-e-commerce-market-share-185120510.html
11
   Id.

                                           7
    Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 8 of 23




   American commerce has only grown in importance as a result of the Covid-

   19 pandemic as more shopping moves online. Meanwhile, small businesses

   like the Guild’s members are under greater strain.

19. This case involves the regulatory environment around Amazon’s FBA

   program. The gist of FBA is that Amazon relies on millions of third-party

   merchants to source goods for Amazon’s store. Those merchants identify

   and source items that Amazon might choose to carry in its store. The

   merchants convey the goods to Amazon to warehouse and, if purchased in

   Amazon’s store, to ship to the consumer. That is, Amazon fulfills the order,

   hence the name, Fulfilled by Amazon. By contrast, a smaller fraction of

   sales on Amazon are what Amazon considers “first-party” sales, in which

   Amazon itself sources the goods. From the consumer’s perspective, there is

   little if any substantive difference between the two categories, which are

   offered alongside one another, sold in the same transactions, and arrive in

   the same Amazon boxes on the same Amazon trucks.

20. FBA is a consignment arrangement. Amazon takes physical possession of

   goods from its supplier-consignors, stores the goods, offers them to

   Amazon’s customers, and sells and delivers them to its customers without

   the involvement of consignors.




                                      8
         Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 9 of 23




     21. FBA generally works as follows. Third-party merchants, such as Guild

        members, source products for possible sale on Amazon. Merchants propose

        a sale price to Amazon.12 Amazon has full discretion to approve the products

        for sale, and to approve or reject the price, using an internal algorithm whose

        precise features are unknown to merchants. Amazon also retains editorial

        control over product listings. Amazon also controls where and how products

        are listed on the site—i.e., the results consumers see when they search.

     22. After Amazon approves a merchant’s proposed listing, Amazon will direct

        the merchant to ship the products to a warehouse of Amazon’s choosing.

        From there, Amazon may keep the goods in that warehouse, or ship them

        anywhere for positioning, including after breaking up the lot.

     23. After a consumer purchases a product in Amazon’s store, Amazon is

        responsible for selecting the warehouse from which to draw the product,

        packing the product, and shipping it to the consumer. Amazon also collects

        payment, and—after holding onto the funds for several weeks—credits the

        merchant’s account. On FBA sales, Amazon charges merchants a

        commission that can reach 45%.




12
  See Amazon, “Business Solutions Agreement,”
https://sellercentral.amazon.com/gp/help/external/G1791?language=en_US.

                                           9
         Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 10 of 23




     24. Amazon is in privity with consumers, whom Amazon deems the company’s

        “customers.” By contrast, under the terms of merchants’ agreement with

        Amazon, merchants are not in privity with consumers. Amazon generally

        forbids merchant contact with consumers.

     25. For most Guild members, FBA is critical to survival on Amazon, despite the

        high commission. FBA can account for over 90% of sales for many

        members.

     26. To implement FBA, Amazon has a network of more than 180 fulfillment

        and sortation centers around North America.13 Amazon no doubt has a

        sophisticated algorithm for where it stores items, but that algorithm is

        unknown to the Guild’s members and beyond their control. Amazon has a

        reported eighteen FBA facilities in Pennsylvania, where it unilaterally

        chooses to store Guild members’ goods.

     27. Once Guild members transfer custody of their goods to Amazon, they have

        no say in where Amazon moves the goods. Guild members have no control

        over which warehouse or warehouses Amazon chooses to use for storage.

        Guild members cannot instruct Amazon to use or not use warehouses in

        certain states. Nor can they order Amazon to pull goods out of certain states.



13
  Seller Essentials, “Amazon Warehouse Locations,”
https://selleressentials.com/amazon/amazon-fulfillment-centerlocations/.

                                           10
    Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 11 of 23




   When a consumer makes a purchase, Guild members cannot tell Amazon

   which warehouse to ship the item from.

28. FBA has contributed to Amazon’s wild success by allowing the company to

   externalize various supply chain costs—and by allowing Amazon to offer

   artificially low prices by avoiding collecting sales tax.

29. For much of the last decade, Amazon refused to collect sales taxes on FBA

   sales. To illustrate, assume that a consumer in 2016 bought two items—one

   that Amazon considered a “first-party sale,” and one that Amazon

   considered a “third-party sale.” Amazon would have collected sales tax on

   the former but not the latter, even though both were purchased and delivered

   together.

30. Most sales on Amazon are FBA sales, meaning that most sales had an

   artificially lower price. Amazon’s artificially lower prices gave the company

   a significant pricing advantage over brick-and-mortar stores and online

   competitors who did collect sales tax. Consumers, predictably, shopped in

   the store with lower prices, which helped contribute to the downfall of

   various retailers. Amazon’s artificially low prices also helped lure

   consumers to enroll in Amazon Prime, which was key to Amazon’s growth

   strategy. Essentially, Amazon profited by creating a giant tax-free store. As

   Capital & Main observed, “It’s highly likely that Amazon clears more profit



                                      11
         Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 12 of 23




        than marketplace sellers on their transactions. So Amazon, by proxy,

        benefits financially from third-party tax avoidance, and the pricing

        advantage it provides. And, by not collecting tax, Amazon even avoids

        liability for mistakes made by third-party sellers that could trigger audits.”14

        That is part of Amazon’s overall strategy: “Amazon’s continuous resistance

        to collecting sales taxes made it the first major American company to build

        its business based on tax avoidance. Contrary to popular belief, the company

        is still resisting today.”15

                             Pennsylvania Sales Tax Regime

     31. As part of its overall strategy of tax avoidance, Amazon had for years

        refused to collect Pennsylvania’s six percent sales tax while nonetheless

        taking customers’ money and giving them title and possession of goods in

        exchange.16

     32. As PennLive reported in 2012, “[t]he online retail giant had previously

        refused to register to collect Pennsylvania's 6 percent levy on its orders.

        But a spokesman said the company reversed itself because a state directive


14
   David Dayen, “The ‘Amazon Tax’ Ruling: Disrupting the Disruptors?,” Capital
& Main (July 10, 2018),
https://capitalandmain.com/the-amazon-tax-ruling-disrupting-the-disruptors-0710.
15
   Id.
16
   But see 61 Pa. Code § 31.1 (“An excise tax shall be imposed upon the sale at
retail . . . of tangible personal property. . . . Sale at retail includes a transfer for
value of the ownership, custody or possession of tangible personal property.”).

                                           12
         Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 13 of 23




        requiring it” took effect in August 2012.17 That concession was limited to

        what Amazon considered “first-party sales,” meaning the company still

        refused to collect sales taxes on FBA sales. That was not a surprise to the

        DOR, and it translated into a huge private subsidy for Amazon.

     33. That subsidy occurred in the midst of many others (although those were at

        least public and subject to democratic accountability). For instance, in 2016,

        Pennsylvania gave Amazon over twenty-two million dollars in grants,

        funding, and tax credits in exchange for Amazon placing fulfillment and

        distribution centers in Pennsylvania.18

     34. In 2017, the Commonwealth aggressively courted Amazon in hopes of

        securing its second headquarters in either Pittsburgh or Philadelphia,

        offering Amazon “$4.6 billion in tax incentives over 25 years to build its

        second headquarters in the state.”19


17
   “Amazon.com to begin collecting Pennsylvania sales tax,” PennLive (Aug. 29,
2012),
https://www.pennlive.com/midstate/2012/08/amazoncom_to_begin_collecting.htm
l
18
   David M. Kall, “Pennsylvania: Amazon.com to receive $22.5 million in state
funding” (Aug. 4, 2016), https://mcdonaldhopkins.com/Insights/August-
2016/Pennsylvania-Amazon-com-to-receive-22-5-million-in; “Pennsylvania Gives
$5M in Grants, $15M in Tax Credits to Amazon to Brings Jobs to State,”
NBCPhiladelphia.com (July 22, 2016),
https://www.nbcphiladelphia.com/news/local/amazon-fulfillment-centers-
pennsylvania/64898/.
19
   Andrew Wagaman, “Pennsylvania Offered Amazon up to $4.6 Billion over 25
Years,” The Morning Call (describing the Commonwealth’s October 2017

                                          13
       Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 14 of 23




   35. In 2019, Pennsylvania offered Amazon “$1.6 million in tax credits in

      exchange for opening a non-sortable fulfillment center in Findlay

      Township.”20

   36. The sales tax subsidy could not go on forever—the numbers, and the unfair

      advantage over other businesses—probably became too large to disregard.

      Ultimately, the Pennsylvania legislature passed Act 43 of 2017, which

      amended the Tax Reform Code of 1971 to establish marketplace sales tax

      collection, notice, and reporting requirements on Amazon (and other e-

      commerce actors).21

   37. “Act 43 of 2017 adds Part V-A to Article II, giving certain marketplace

      facilitators, remote sellers, and referrers the option to either collect and remit

      the sales tax that is due on taxable sales within the Commonwealth, or elect

      to notify their customers that use tax may be due, and report to the

      Department the customers names, addresses, and aggregate dollar amounts



proposal to Amazon), https://www.mcall.com/business/mc-biz-amazon-hq2-
proposal-lehigh-pennsylvania-sidebar-20181113-story.html.
20
   “Governor Wolf: Amazon Expansion to Bring 800 Jobs to Allegheny County,”
Official Press Release (July 30, 2019),
https://www.governor.pa.gov/newsroom/governor-wolf-amazon-expansion-to-
bring-800-jobs-to-allegheny-county/.
21
   72 P.S. § 7213 et seq.; Pennsylvania Department of Revenue, Sales and Use Tax
Bulletin 2018-01 (January 26, 2018),
https://www.revenue.pa.gov/GeneralTaxInformation/TaxLawPoliciesBulletinsNoti
ces/TaxBulletins/SUT/Documents/st_bulletin_2018-01.pdf

                                          14
         Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 15 of 23




        of each customer’s purchases. 72 P.S. § 7213 et seq. ‘Marketplace

        facilitators’ are defined as persons, including vendors, who list or advertise

        tangible personal property for sale in any forum, directly or indirectly,

        collect the payment from the purchaser, and transmit the payment to the

        marketplace seller. 72 P.S. § 7213(c). A ‘marketplace seller’ is one who uses

        a marketplace facilitator to facilitate a sale. 72 P.S. § 7213(d).”22

     38. “If the marketplace facilitator maintains a place of business within the

        Commonwealth, the facilitator already is mandated by the TRC to collect

        sales tax on sales made on its own behalf, and on behalf of any marketplace

        seller for whom a sale within Pennsylvania is facilitated.”23

     39. The upshot of Act 43 is that Amazon, beginning in 2018, began to collect

        sales taxes on FBA sales.24

     40. A different law, Act 13 of 2019, codified the Commonwealth’s “Wayfair

        threshold,” which was required by the Supreme Court’s decision in South



22
   Id.
23
   Id.
24
   Tom Knapp, “Amazon will begin collecting sales tax on shipments to
Pennsylvania,” Lancaster Online (March 6, 2018),
https://lancasteronline.com/news/local/amazon-will-begin-collecting-sales-tax-on-
shipments-to-pennsylvania/article_0d380ee6-215b-11e8-a5ed-4b0228b0798f.html;
Ari Levy, “Amazon will start collecting sales tax for shipments to Pennsylvania as
states seek to recoup billions,” CNBC.com (March 2, 2018),
https://www.cnbc.com/2017/11/15/amazon-marketplace-tax-collection-comes-to-
washington-in-2018.html

                                            15
   Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 16 of 23




  Dakota v. Wayfair, Inc., 138 S. Ct. 2080 (2018). As a matter of Commerce

  Clause protection for smaller enterprises, Wayfair requires states not to

  demand sales taxes from non-resident merchants who make a modest

  amount of sales into a state. The basic idea is to limit the administrative

  burden on smaller enterprises who, the Supreme Court reasoned, would

  struggle to comply with tax-collection obligations in fifty different states.

  Pennsylvania set its threshold at $100,000. But the DOR has concluded that,

  if Amazon stores goods supplied by a non-resident in a Pennsylvania

  warehouse, that supplier is no longer an out-of-state person and is therefore

  ineligible for Wayfair’s protections.

                   The DOR’s Registration Demands

41. Recently, FBA sellers—including Guild members—have been receiving the

  following letter from DOR:

        The Pennsylvania Department of Revenue has determined that your
        business may have a physical presence in the Commonwealth and
        may be subject to Pennsylvania’s income and sales tax laws. The
        Department of Revenue is currently offering a voluntary compliance
        program to help certain businesses become compliant with past due
        tax obligations. This business may be eligible to participate in that
        program.

        Pennsylvania’s Tax Reform Code provides that storing property or
        the property of a representative, including inventory, at a distribution
        or fulfillment center, or any other location within the Commonwealth,
        constitutes a physical presence that creates certain tax obligations
        with Pennsylvania. Income and applicable sales taxes should be



                                     16
          Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 17 of 23




               reported and remitted to the Pennsylvania Department of Revenue
               starting with the date that property was first located within the state.

               The voluntary compliance program is offering a limited lookback
               period from Jan. 1, 2019. Businesses that choose to participate in this
               voluntary compliance program will not be liable for taxes prior to this
               date. They will also be given penalty relief for any non-compliance
               for past due tax returns that were not filed and taxes that were not
               paid.25

     42. The gist is that, in the DOR’s view, a non-resident’s participation in FBA—

         and Amazon’s decision to store goods in a Pennsylvania warehouse—gives

         the DOR jurisdiction over those non-residents. The registration demand is

         apparently a precursor to tax demands: rather than asking Amazon to pay its

         back taxes, the DOR intends to collect those sums from Amazon’s suppliers

         (and then perhaps to seek income tax on top, in possible violation of Public

         Law 86-272).

     43. As one would expect, the Guild’s members do not have those sales tax

         receipts because Amazon did not collect them from its customers.26 So the

         funds would have to come out of the Guild’s members’ pockets. That is

         devastating for small businesses and is injuring their participation in the

         interstate economy. The seller community is well aware of FBA merchants

         who have been forced to pay tens and hundreds of thousands for Amazon’s



25
     See Exhibit 1; 2.
26
     Id.

                                            17
          Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 18 of 23




         back taxes, with little to no hope of ever recovering those sums from the

         states. But, because of enforcement threats, many merchants feel compelled

         to register.

      44. The administrative costs and burdens are likewise significant. Registering,

         collecting, and preparing sales and income tax returns across fifty states (and

         potentially sub-state jurisdictions) is complex and costly. The compliance

         costs would likely overwhelm the thin profit margins of many small e-

         commerce businesses, and would effectively drive them out of the interstate

         market, contrary to basic due process, fairness, and Commerce Clause

         principles. See, e.g., Wayfair, 138 S. Ct. at 2098–99.

      45. To participate in the “voluntary compliance program,” a business must

         “complete the enclosed questionnaire and return it to the department within

         fifteen (15) days from the date of this letter.”

      46. As Guild members explain, although the “voluntary compliance program” is

         presented as a sort of “amnesty,” it reads more like a threat: merchants who

         decline to register will face dramatically increased tax demands over a

         longer lookback period.27

      47. Finally, the letter warns that the Wayfair threshold does not apply, as it

         “applies only to those businesses with no physical presence in Pennsylvania.


27
     Exhibit 1; 2.

                                             18
            Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 19 of 23




           If this business has property or inventory located within Pennsylvania, it

           does not fall under the provision of these laws.”28

                                      Causes of Action

       Count 1: DOR’s registration demands violate the Due Process Clause.

      48. The Online Merchants Guild incorporates the foregoing paragraphs as if set

           forth herein.

      49. The DOR lacks personal jurisdiction over the Guild members at issue based

           on their participation in Amazon’s FBA program, because Amazon—not the

           Guild’s members—controls whether items in Amazon’s possession are

           stored in Pennsylvania.

      50. Absent personal jurisdiction over them, the DOR cannot demand that the

           affected Guild members register with the Department (or succumb to other

           demands).

      51. DOR’s conduct has caused and will continue to cause irreparable injury to

           the Online Merchants Guild and its members.

      52. Injunctive and declaratory relief is necessary to remedy DOR’s violations of

           law and to vindicate the constitutional rights of the Guild and its members

           and to prevent further irreparable injury to the Guild’s members and the

           interstate economy.


28
     Id.

                                              19
      Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 20 of 23




Count 2: DOR is violating the Commerce Clause by imposing discriminatory
          and burdensome restrictions on interstate commerce.

  53. The Online Merchants Guild incorporates the foregoing paragraphs as if set

     forth herein.

  54. The DOR’s registration demand is driven by a political imperative to impose

     costs on the Guild’s non-resident members as opposed to Amazon, which

     constitutes discrimination against out-of-state merchants in favor of

     Amazon’s in-state presence and power. That discrimination is a per se

     violation of the dormant Commerce Clause. Moreover, the burdens thereof

     outweigh any putative benefits.

  55. The DOR’s position that Wayfair does not protect non-residents is contrary

     to Wayfair itself. The Commonwealth cannot evade Commerce Clause

     protections for non-residents by deeming them quasi-residents, especially

     not on the basis of unilateral storage choices by a third party.

  56. DOR’s conduct has caused and will continue to cause damages and

     irreparable injury to the Online Merchants Guild and its members.

  57. Injunctive and declaratory relief is necessary to remedy DOR’s violations of

     law and to vindicate the constitutional rights of the Guild and its members

     and to prevent further irreparable injury to the Guild’s members and the

     interstate economy.




                                        20
    Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 21 of 23




        Count 3: DOR is violating the Internet Tax Freedom Act.

58. The Online Merchants Guild incorporates the foregoing paragraphs as if set

   forth herein.

59. The Internet Tax Freedom Act prohibits Pennsylvania from, inter alia,

   imposing “discriminatory taxes on electronic commerce,” which are defined

   as “an obligation to collect or pay the tax on a different person or entity than

   in the case of transactions involving similar property, goods, services, or

   information accomplished through other means.” ITFA § 1101(a)(2); §

   1105(2)(A)(iii), codified at 47 U.S.C. § 151, Note.

60. Upon information and belief, the DOR does not demand that non-resident

   suppliers of brick-and-mortar consignment stores, or suppliers of other

   brick-and-mortar stores with supplier arrangements similar to Amazon’s,

   register with the DOR for tax-collection purposes. Instead, the DOR requires

   the stores themselves—the point of sale—to register as tax collectors. But, in

   order to preference Amazon, the DOR has adopted a special practice by

   seeking to treat Amazon’s consignor-suppliers as tax agents and requiring

   them to register accordingly.

61. DOR’s conduct has caused and will continue to cause damages and

   irreparable injury to the Online Merchants Guild and its members.




                                      21
       Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 22 of 23




   62. Injunctive and declaratory relief is necessary to remedy DOR’s violations of

      law and to vindicate the constitutional rights of the Guild and its members

      and to prevent further irreparable injury to the Guild’s members and the

      interstate economy.

                                 Prayer for Relief

   63. The Online Merchants Guild respectfully requests, on behalf of itself and its

      members, the following relief:

         a. A declaration pursuant to 28 U.S.C. § 2201 that DOR’s conduct and

            application of Pennsylvania law to the Online Merchants Guild’s

            members as set forth herein is unconstitutional;

         b. An order and judgment enjoining DOR from further such

            constitutional violations;

         c. Costs and attorney’s fees pursuant to 42 US.C. § 1988;

         d. A jury trial on all issues so triable; and

         e. All other appropriate relief.

Dated this 26th day of February, 2021.



                                         s/ David F. Wilk, Esq.
                                         David F. Wilk
                                         ID#65992
                                         140 East Third Street
                                         Williamsport, Pennsylvania 17701
                                         570-323-3768

                                            22
Case 1:21-cv-00369-SHR Document 1 Filed 02/26/21 Page 23 of 23




                            davew@lepleylaw.com

                            Aaron K. Block (pro hac vice motion
                            to be filed)
                            The Block Firm LLC
                            4200 Northside Parkway
                            Building 1, Suite 200
                            Atlanta, Georgia 30327
                            404-997-8419
                            aaron@blockfirmllc.com

                            Paul S. Rafelson (pro hac vice motion
                            to be filed)
                            Rafelson Schick, PLLC
                            2255 Glades Road, Suite 319
                            Boca Raton, Florida 33431
                            833-326-6529
                            paul@frsattorneys.com
                            Counsel for the Online Merchants Guild




                              23
